DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 26 March 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation is not formatted as set forth in MPEP 707.05(e).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al. (US 2007/0208379).
Regarding claim 1, Kessler discloses an oral device, comprising: a flexible member (fig. 1, element 1; paragraph 0020) comprising a hollow interior at least partially defining a cavity (see fig. 3), the flexible member configured to be used as one of a pacifier and a teething member; a swallow shield (fig. 1, element 2) coupled with the flexible member and comprising a hollow interior at least partially defining the cavity, the swallow shield configured to prevent swallowing of the oral device; a reservoir 3 coupled with the swallow shield and comprising a hollow interior at least partially defining the cavity, the reservoir comprising an opening providing access to the cavity (paragraph 0021); and a closure member 4 configured to couple with the reservoir in a liquid-tight 
Regarding claim 4, the flexible member comprises a flexible nipple (fig. 1, element 1).
Regarding claim 5, the oral device comprises no access to the cavity from outside the oral device except through the opening (paragraph 0022 discloses a separate embodiment having a hole, suggesting that the prior embodiment does not; other references such as US 5,782,868 also teach fluid-filled pacifiers wherein the pacifier is sealed to prevent consumption of the fluid (fig. 5; col. 3, ll. 36-48)).
Regarding claim 10, Kessler discloses a teething device, comprising: a flexible teething member (fig. 1, element 1; paragraph 0020) comprising a hollow interior at least partially defining a cavity (see fig. 3); a swallow shield (fig. 1, element 2) coupled with the flexible teething member and comprising a hollow interior at least partially defining the cavity, the swallow shield configured to prevent swallowing of the teething device; a reservoir 3 coupled with the swallow shield and comprising a hollow interior at least partially defining the cavity; and a flowable material filling at least a majority of the cavity, the flowable material comprising one of a liquid and a gel (paragraph 0028); wherein the flexible teething member is formed of a flexible polymer (paragraph 0020); wherein the cavity is fully enclosed within the teething device and wherein the teething device comprises no opening providing access to the cavity from outside the teething device; wherein the flexible teething member is configured to be chewed, while the flowable material is within the hollow interior of the flexible teething member, without any of the flowable material exiting the cavity (when the cap is in place; paragraph 0022 discloses a separate embodiment having a hole, suggesting that the prior embodiment does not; other references such as US 5,782,868 also teach fluid-filled pacifiers wherein the pacifier is sealed to prevent consumption of the fluid (fig. 5; col. 3, ll. 36-48)); and wherein the teething device is configured to allow freezing of the flowable material within the cavity without rupturing the teething device.
Regarding claim 12, the flexible teething member (fig. 1, element 1) comprises a flexible nipple comprising a hollow shaft topped with a hollow rounded tip (rounded tip portion near cross-section A-A).
Regarding claim 18, Kessler discloses a pacifier device, comprising: a flexible nipple (fig. 1, element 1; paragraph 0020) comprising a hollow shaft topped with a rounded tip (rounded tip portion near cross-section A-A), the rounded tip comprising no opening therethrough (paragraph 0022 discloses a separate embodiment having a hole, suggesting that the prior embodiment does not; other references such as US 5,782,868 also teach fluid-filled pacifiers wherein the pacifier is sealed to prevent consumption of the fluid (fig. 5; col. 3, ll. 36-48)), the flexible nipple comprising a hollow interior at least partially defining a cavity (see fig. 3); a swallow shield (fig. 1, element 2) coupled with the flexible nipple and comprising a hollow interior at least partially defining the cavity, the swallow shield configured to prevent swallowing of the pacifier device; a reservoir 3 coupled with the swallow shield and comprising a hollow interior at least partially defining the cavity; and a flowable material filling at least a majority of the cavity, the flowable material comprising one of a liquid and a gel (paragraph 0028); wherein the flexible nipple is formed of a flexible polymer (paragraph 0020); wherein the cavity is fully enclosed within the pacifier device and wherein the pacifier device comprises no opening providing access to the cavity from outside the pacifier device (when the cap is in place); wherein the flexible nipple is configured to be chewed, while the flowable material is within the hollow interior of the flexible nipple, without any of the flowable material exiting the cavity; and wherein the pacifier device is configured to allow freezing of the flowable material within the cavity without rupturing the pacifier device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Frederic (US 2003/0176891).
Regarding claims 2-3, 11, and 16, Kessler discloses the invention essentially as claimed except wherein flexible member comprises a U-shaped flexible teething member sized and shaped to simultaneously contact all twenty erupted deciduous teeth of an infant. Frederic teaches a freezable (see paragraph 0004), fluid-filled (paragraph 0010), U-shaped (fig. 1, element 22) teether. Both references disclose freezable, fluid-filled shapes that comfort a baby during teething. Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the spherical shape of Kessler with the U shape of Frederic.
Regarding claim 15, Kessler discloses the invention essentially as claimed except wherein the flexible teething member comprises one of raised bumps and raised lines on a surface thereof. Frederic teaches teething devices having small protrusions (fig. 4, element 38), in order stimulate the gums (paragraph 0004). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kessler with small protrusions as taught by Frederic, in order to stimulate the gums.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Pai (US 5,782,561).
Regarding claim 6, Kessler discloses the invention essentially as claimed except wherein the closure member comprises an inner coupler and an outer coupler, wherein the inner coupler is configured to provide a seal at an interior of the reservoir, and wherein the outer coupler is configured to provide a seal at an exterior of the reservoir. Pai teaches a pacifier cap comprising an inner coupler (fig. 2, element 211) and an outer coupler 22 configured to sealingly engage the pacifier (see fig. 1). Both references disclose connecting means for attaching a cap to a pacifier. Accordingly, by substitution of elements, the prior art references teach all of the claimed elements and show that the results of the substitution would have been predictable. Based on the above findings, it would have been obvious to one skilled in the art to substitute the screw cap of Kessler with the cap of Pai.

Claims 7-9, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Baer (US 4,192,307).
Regarding claims 7 and 14, Kessler discloses the invention essentially as claimed except wherein the flexible polymer forms all of the oral device. Baer teaches a fluid-filled pacifier formed in one piece with flexible polymer (fig. 1; col. 1, ll. 27-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kessler to be entirely formed of flexible polymer as taught by Baer, in order to prevent injury to the infant.
Regarding claims 8, 17, and 20, Kessler discloses the invention essentially as claimed except wherein the swallow shield comprises air holes therethrough. Baer teaches a swallow shield (fig. 4, element 12) with air holes 14. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the swallow shield of Kessler with air holes as taught by Baer, in order to facilitate breathing by the infant.
Regarding claim 9, Kessler discloses the invention essentially as claimed except for a flexible coupler permanently coupling the closure member with one of the flexible member, the swallow shield, and the reservoir, when the closure member is not contacting the reservoir. Baer teaches coupling the closure member (fig. 3, element 20) with the fluid-filled nipple 24 via a flexible coupler 34. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kessler with a flexible coupler as taught by Baer, in order to prevent the user from losing the cap.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Roust (US 6,736,830).
Regarding claims 13 and 19, Kessler discloses the invention essentially as claimed except wherein the flexible nipple comprises a rounded base coupled with the swallow shield, the rounded base comprising one of a semi-ellipsoidal shape and a semi-spherical shape. Roust teaches a pacifier (fig. 1) having a semi-spherical base 40 coupled to the swallow shield 32, in order to satisfy non-nutritional sucking needs without causing nipple confusion (col. 1, ll. 9-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nipple of Kessler with a semi-spherical base, in order to satisfy non-nutritional sucking needs without causing nipple confusion.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature provided by applicant on 26 March 2020 (hereinafter “NPL”) in view of Baer. Examiner notes that applicant has not provided evidence that the NPL pictures were inaccessible to Amazon employees and that applicant has not provided evidence of an NDA. Therefore, it is a public disclosure.
Regarding claim 1, NPL discloses an oral device, comprising: a member (page 6, the nipple) comprising a hollow interior at least partially defining a cavity, the member configured to be used as one of a pacifier and a teething member; a swallow shield (the disc immediately above the nipple) coupled with the member and comprising a hollow interior at least partially defining the cavity, the swallow shield configured to prevent swallowing of the oral device; a reservoir (the cylinder immediately above the disc) coupled with the swallow shield and comprising a hollow interior at least partially defining the cavity, the reservoir comprising an opening providing access to the cavity; and a closure member (attached to the other end of the strap) configured to couple with the reservoir in a liquid-tight configuration to prevent access to the cavity through the opening; wherein the opening is configured to allow introduction of a liquid into the cavity and to allow removal of the liquid from the cavity; wherein the member is configured to be one of chewed and sucked, while the liquid is within the cavity, without any of the liquid exiting the cavity; and wherein the oral device is configured to allow freezing of the liquid within the cavity without removing the liquid-tight configuration of the closure member and without rupturing the oral device.
NPL discloses the invention essentially as claimed except wherein the device is formed of a flexible polymer. Baer teaches a fluid-filled pacifier formed in one piece with flexible polymer (fig. 1; col. 1, ll. 27-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NPL to be formed of flexible polymer as taught by Baer, in order to employ a well-known child-safe material.
Regarding claim 4, the member comprises a nipple (NPL; page 6)

Claims 10, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature provided by applicant on 26 March 2020 (hereinafter “NPL”) in view of Baer and Kessler.
Regarding claim 10, NPL discloses a teething device, comprising: a teething member (page 6, the nipple) comprising a hollow interior at least partially defining a cavity; a swallow shield (the disc immediately above the nipple) coupled with the flexible teething member and comprising a hollow interior at least partially defining the cavity, the swallow shield configured to prevent swallowing of the teething device; a reservoir (the cylinder immediately above the disc) coupled with the swallow shield and comprising a hollow interior at least partially defining the cavity; wherein the cavity is fully enclosed within the teething device and wherein the teething device comprises no opening providing access to the cavity from outside the teething device (examiner notes that Figures 7 and 8 of NPL show that there are no perforations on the side or tip of the device); wherein the flexible teething member is configured to be chewed, while a flowable material is within the hollow interior of the flexible teething member, without any of the flowable material exiting the cavity; and wherein the teething device is configured to allow freezing of the flowable material within the cavity without rupturing the teething device.
NPL discloses the invention essentially as claimed except wherein the device is formed of a flexible polymer. Baer teaches a fluid-filled pacifier formed in one piece with flexible polymer (fig. 1; col. 1, ll. 27-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NPL to be formed of flexible polymer as taught by Baer, in order to employ a well-known child-safe material.
Modified NPL discloses the invention essentially as claimed except for a flowable material filling at least a majority of the cavity, the flowable material comprising one of a liquid and a gel. However, NPL does disclose that its device is a freezable pacifier (page 1). Kessler teaches a freezable pacifier having a liquid within its cavity (paragraph 0028). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NPL with a liquid as taught by Kessler, in order to use substances more capable of maintaining a low temperature.
Regarding claim 12, the flexible teething member comprises a nipple (NPL; fig. 6) comprising a hollow shaft topped with a hollow rounded tip.
Regarding claim 13, the flexible nipple comprises a rounded base (NPL; fig. 6, where the nipple attaches to the shield) coupled with the swallow shield, the rounded base comprising one of a semi-ellipsoidal shape and a semi-spherical shape.
Regarding claim 18, NPL discloses a pacifier device, comprising: a nipple (fig. 6) comprising a hollow shaft topped with a rounded tip, the rounded tip comprising no opening therethrough (examiner notes that Figures 7 and 8 of NPL show that there are no perforations on the side or tip of the device), the nipple comprising a hollow interior at least partially defining a cavity; a swallow shield (the disc immediately above the nipple) coupled with the nipple and comprising a hollow interior at least partially defining the cavity, the swallow shield configured to prevent swallowing of the pacifier device; a reservoir (the cylinder immediately above the disc) coupled with the swallow shield and comprising a hollow interior at least partially defining the cavity; wherein the cavity is fully enclosed within the pacifier device and wherein the pacifier device comprises no opening providing access to the cavity from outside the pacifier device (examiner notes that Figures 7 and 8 of NPL show that there are no perforations on the side or tip of the device); wherein the flexible nipple is configured to be chewed, while the flowable material is within the hollow interior of the flexible nipple, without any of the flowable material exiting the cavity; and wherein the pacifier device is configured to allow freezing of the flowable material within the cavity without rupturing the pacifier device.
NPL discloses the invention essentially as claimed except wherein the device is formed of a flexible polymer. Baer teaches a fluid-filled pacifier formed in one piece with flexible polymer (fig. 1; col. 1, ll. 27-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NPL to be formed of flexible polymer as taught by Baer, in order to employ a well-known child-safe material.
Modified NPL discloses the invention essentially as claimed except for a flowable material filling at least a majority of the cavity, the flowable material comprising one of a liquid and a gel. However, NPL does disclose that its device is a freezable pacifier (page 1). Kessler teaches a freezable pacifier having a liquid within its cavity (paragraph 0028). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of NPL with a liquid as taught by Kessler, in order to use substances more capable of maintaining a low temperature.
Regarding claim 19, the flexible nipple comprises a hollow rounded base (NPL; fig. 6, where the nipple attaches to the shield) coupled with the swallow shield, the hollow rounded base comprising one of a semi-ellipsoidal shape and a semi-spherical shape.
Regarding claim 20, the swallow shield comprises air holes therethrough (NPL; page 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771